        Case 1:17-cv-06219-RWL Document 154 Filed 04/08/20 Page 1 of 1


                      LAW OFFICE OF WILLIAM COUDERT RAND
                               501Fifth Avenue, 15th Floor
                               New York, New York 10017
                        Phone: (212) 286-1425; Fax: (646) 688-3078
                              Email: wcrand@wcrand.com
VIA ECF
                                                                           April 8, 2020
Magistrate Judge Robert W. Lehrburger
U.S. District Court – Southern District of New York
United States Courthouse
500 Pearl Street, Courtroom 18D
New York, New York 10007-1312

 Re:     Esthefany Heredia, et al. v. Americare, Inc., et al.
         Civil Case No.: 17-cv-6219                                                    4/8/2020
Dear Magistrate Judge Lehrburger:

        This firm represents plaintiffs, Esthefany Heredia, Eslaini Fernandez and Estela Taveras.
(“Plaintiffs”) in this action against Defendants Americare, Inc. and Martin Kleinman.

        We recently learned that certain documents filed with the court mistakenly included
patient names which should have been filed under seal pursuant to the Confidentiality Order
(Docket 86), and now request that those documents be sealed.

       The documents to be sealed are Fernandez Affidavit Exhibits A, B, D, E, and F (Docket #
143 Exhibits A. B, D, E, and F) as well as Taveras Affidavit Exhibits A and B (Docket ## 139,
140, and corrected 147, 148). Defendants consent to and join this request.

       Thank you for your consideration of this request.


                                             Respectfully yours,

                                             s/William C. Rand

                                             William C. Rand, Esq.
cc:    Kevin J. O’Connor, Esq.
       Shannon D. Azzaro, Esq.




                                                                         4/8/2020
